ACCEPTED
                                                           05-15-00107-CR
                                                FIFTH COURT OF APPEALS
                                                           DALLAS, TEXAS
                                                      6/1/2015 12:00:00 AM
                                                                LISA MATZ
                                                                    CLERK



            No. 05-15-00034-CR
            No. 05-15-00035-CR        FILED IN
                               5th COURT OF APPEALS
            No. 05-15-00107-CR     DALLAS, TEXAS
                               5/31/2015 5:07:15 PM
    IN THE COURT OF APPEALS          LISA MATZ
 FOR THE FIFTH DISTRICT OF TEXAS       Clerk

               AT DALLAS


         SUMMER RAE HARRIS,
                   Appellant

                     v.

         THE STATE OF TEXAS,
                    Appellee


             On Appeal from the
         194th Judicial District Court
             Dallas County, Texas
Trial Nos. F-14-60100, F-13-25326, F-13-25357


 MOTION TO FILE BRIEF TENDERED


            Christian T. Souza
              SBN: 00785414
            Attorney for Appellant

        4303 N. Central Expressway
           Dallas, Texas 75205
            Tel. (214) 862-7462
            Fax (214) 696-0867
        E-Mail: ctsouza@gmail.com
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW Appellant Summer Rae Harris and submits this

motion to file brief tendered in Appeal Nos. 05-15-00034-CR (theft enhanced),

05-15-00035-CR (forgery) and 05-15-00107-CR (forgery) pursuant to the Texas

Rules of Appellant Procedure. TEX. R. APP. P. 10.1, 10.5, 38.6, 38.8.

                                       I.

       The record was completed in No. 05-15-00034-CR on March 30, 2015.

On April 30, 2015, Appellant filed his first motion for extension of time to file

the Brief for Appellant on all three cases. On May 1, 2015, this Court granted

Appellant’s motion, allowing until May 29, 2015 in all three cases. The record

was completed in 05-15-00035-CR and in 05-15-00107-CR when the Clerk’s

Records in those cases were filed on May 19, 2015. Appellant has tendered his

Brief for Appellant on May 31, 2015.

                                       II.

       In addition to having an incomplete record in two of the cases until

May 19, 2015, counsel has had conflicting obligations including as follows

since May 1, 2015: (1) preparation including witness contacts for hearing in Ex

parte Daniel Perez, set in the 292nd Judicial District Court in Dallas County for

May 22, 2015, with the State advising on May 5, 2015 that it desired a reset,

and with case reset for June 26, 2015; (2) appeal bond reduction hearing in the

                                                                               2
trial court on May 5, 2015 in connection with the appeals at bar; (3)

investigation and motion concerning supplementation of the record Jorge

Villarreal-Flores v. United States of America, Appeal No. 14-11241, with motion

filed on May 8, 2015; (4) Brief for Appellant in Appeal Bond Appeal in

Theodore Roosevelt Arthur v. State, Appeal No. 05-15-00452-CR, an accelerated

appeal, filed in this Court on May 13, 2015; (5) begin work towards Brief for

Appellant in Jose Lozano v. State, Appeal No. 05-14-00593-CR, with trial court

findings due on June 17, 2015; and (6) Brief for Appellant in Humberto

Martinez-Benitez v. State, Appeal No. 02-14-00440-CR, a 90-year sentence

murder case, filed in the Second Court of Appeals of Texas on May 29, 2015.

                                      III.

        For the foregoing reasons, Appellant respectfully requests this Court to

accept the brief that has been tendered and to order for it to be filed on any

such terms as this Court would prescribe.    TEX. R. APP. P. 10.1, 10.5, 38.6,

38.8.




                                                                              3
Respectfully submitted,

/s/ Christian T. Souza
Christian T. Souza
SBN: 00785414
4303 N. Central Expressway
Dallas, Texas 75205
Tel. (214) 862-7462
Fax (214) 696-0867
ctsouza@gmail.com

Attorney for Appellant




                             4
                       CERTIFICATE OF SERVICE

     I certify serving a true and correct copy of this motion to Appellate

Division, Dallas County District Attorney, 133 N. Riverfront Blvd., Dallas,

Texas 75219, by regular mail, commercial delivery, or by delivery via

electronic mail on May 31, 2015.


                                        /s/ Christian T. Souza
                                        Christian T. Souza




                                                                          5